--------------------------------------------------------------------------------

Exhibit 10.1


EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (“Agreement”) is made as of July 18, 2016 by and
between Asterias Biotherapeutics, Inc. (“Asterias”), a Delaware corporation, and
Ryan Chavez ("Executive").


1.             Engagement; Position and Duties.
 
(a)           Asterias agrees to employ Executive in the position described on
Exhibit A (which Exhibit A is a part of this Agreement) effective as of the date
of this Agreement. Executive shall perform the duties and functions described on
Exhibit A and such other duties as the executive(s) to whom Executive reports or
the Board of Directors of Asterias may from time to time determine.  Executive
shall devote Executive’s best efforts, skills, and abilities, on a full‑time
basis, exclusively to the business of Asterias and its Related Companies
pursuant to, and in accordance with, business policies and procedures, as fixed
from time to time by the Board of Directors (the “Policies”).  Executive
covenants and agrees that Executive will faithfully adhere to and fulfill the
Policies, including any changes to the Policies that may be made in the future. 
Executive may be provided with a copy of Asterias’s employee manual (the
“Manual”) which contains the Policies. Asterias may change its Policies from
time to time, in which case Executive will be notified of the changes in writing
by a memorandum, a letter, or an update or revision of Asterias’s employee
manual.


(b)           No Conflicting Obligations.  Executive represents and warrants to
Asterias and each Related Company that Executive is under no obligations or
commitments, whether contractual or otherwise, that are inconsistent with
Executive’s obligations under this Agreement or that would prohibit Executive,
contractually or otherwise, from performing Executive’s duties as under this
Agreement and the Policies.  Executive has previously disclosed to CEO of
Asterias that he is a member of a board of directors of a privately held early
stage development company and from time to time may hold similar positions but
that such positions are advisory in nature and not employment positions that
would interview with Executive’s obligations under this Agreement.


(c)           No Unauthorized Use of Third Party Intellectual Property. 
Executive represents and warrants to Asterias and each Related Company that
Executive will not use or disclose, in connection with Executive’s employment by
Asterias or any Related Company, any patents, trade secrets, confidential
information, or other proprietary information or intellectual property as to
which any other person has any right, title or interest, except to the extent
that Asterias or a Related Company holds a valid license or other written
permission for such use from the owner(s) thereof.  Executive represents and
warrants to Asterias and each Related Company that Executive has returned all
property and confidential information belonging to any prior employer.


2.             Compensation


(a)           Salary.  During the term of this Agreement, Asterias shall pay to
the Executive the salary shown on Exhibit A.  Executive's salary shall be paid
in equal semi-monthly installments, consistent with Asterias's regular salary
payment practices.  Executive's salary may be increased from time-to-time by
Asterias, in Asterias’s sole and absolute discretion, without affecting this
Agreement.


(b)           Bonus.  Executive shall be eligible to earn an annual cash
incentive bonus award determined by the Board in respect of each fiscal year
during Executive’s employment (the “Annual Bonus”), with a target bonus equal to
no less than forty percent (40%) of Base Salary (the “Target Bonus”) for
achievement of the specified performance goals at target levels for the
applicable calendar year.  The actual Annual Bonus payable shall be based upon
the level of achievement of objectively determinable Company and individual
performance goals for the applicable calendar year, as determined by the Board
in consultation with Executive.  Such performance goals shall be determined and
memorialized in writing no later than January 31 of each calendar year.
 

--------------------------------------------------------------------------------

(c)           Expense Reimbursements. Asterias or a Related Company shall
reimburse Executive for reasonable travel and other business expenses (including
those expenses listed on Exhibit A related to commuting to work) incurred by
Executive in the performance of Executive’s duties under this Agreement, subject
to the Policies and procedures in effect from time to time, and provided that
Executive submits supporting vouchers.


(d)           Benefit Plans.  Executive may be eligible (to the extent Executive
qualifies) to participate in certain retirement, pension, life, health, accident
and disability insurance, stock option plan or other similar employee benefit
plans which may be adopted by Asterias (or a Related Company) for its employees.
Asterias and the Related Companies have the right, at any time and without any
amendment of this Agreement, and without prior notice to or consent from
Executive, to adopt, amend, change, or terminate any such benefit plans that may
now be in effect or that may be adopted in the future, in each case without any
further financial obligation to Executive.  Any benefits to which Executive may
be entitled under any benefit plan shall be governed by the terms and conditions
of the applicable benefit plan, and any related plan documents, as in effect
from time to time.  If Executive receives any grant of stock options or
restricted under any stock option plan or stock purchase plan of Asterias or any
Related Company, the terms and conditions of the stock options or restricted
stock, and Executive’s rights with respect to the stock options or restricted
stock, shall be governed by (i) the terms of the applicable stock option or
stock purchase plan, as the same may be amended from time to time, and (ii) the
terms and conditions of any stock option agreement or stock purchase agreement
and related agreements that Executive may sign or be required to sign with
respect to the stock options or restricted stock.


(e)           Vacation; Sick Leave.  Executive shall be entitled to the number
of days of vacation and sick leave (without reduction in compensation) during
each calendar year shown on Exhibit A or as may be provided by the Policies. 
Executive’s vacation shall be taken at such time as is consistent with the
Policies of Asterias and its Related Companies.  All vacation days and sick
leave days shall accrue annually based upon days of service.  Executive’s right
to leave from work due to illness is subject to the Policies and the provisions
of this Agreement governing termination due to disability, sickness or illness. 
The Policies governing the disposition of unused vacation days and sick leave
days remaining at the end of Asterias's fiscal year shall govern whether unused
vacation days or sick leave days will be paid, lost, or carried over into
subsequent fiscal years.


3.             Competitive Activities. During the term of Executive's
employment, and for one year thereafter, Executive shall not, for Executive or
any third party, directly or indirectly solicit for employment or proactively
recommend for employment any person employed by Asterias or any Related
Company.  During the term of Executive's employment, Executive shall not,
directly or indirectly as an employee, contractor, officer, director, member,
partner, agent, or equity owner, engage in any activity or business that
competes or could reasonably be expected to compete with the business of
Asterias or any Related Company, except to the extent such activities by
Executive are approved by the Board of Directors of Asterias.  Executive
acknowledges that there is a substantial likelihood that the activities
described in this Section would (a) involve the unauthorized use or disclosure
of Asterias's or a Related Company's Confidential Information and that use or
disclosure would be extremely difficult to detect, and (b) result in substantial
competitive harm to the business of Asterias or a Related Company.  Executive
has accepted the limitations of this Section as a reasonably practicable and
unrestrictive means of preventing such use or disclosure of Confidential
Information and preventing such competitive harm.
 
2

--------------------------------------------------------------------------------

4.             Inventions/Intellectual Property/Confidential Information


(a)           As used in this Agreement, “Intellectual Property” means any and
all inventions, discoveries, formulas, improvements, writings, designs, or other
intellectual property.  Any and all Intellectual Property relating to or in any
way pertaining to or connected with the systems, products, apparatus, or methods
employed, manufactured, constructed, or researched by Asterias, or any Related
Company, which Executive may conceive or make while performing services for
Asterias or a Related Company shall be the sole and exclusive property of
Asterias or the applicable Related Company.  Executive hereby irrevocably
assigns and transfers to Asterias, or a Related Company, all rights, title and
interest in and to all Intellectual Property that Executive may now or in the
future have under patent, copyright, trade secret, trademark or other law, in
perpetuity or for the longest period otherwise permitted by law, without the
necessity of further consideration.  Asterias and the Related Companies will be
entitled to obtain and hold in their own name all copyrights, patents, trade
secrets, trademarks and other similar registrations with respect to such
Intellectual Property.


(b)           Moral Rights.  To the extent allowed by law, the rights to
Intellectual Property assigned by Executive to Asterias or any Related Company
includes all rights of paternity, integrity, disclosure and withdrawal, and any
other rights that may be known as or referred to as “moral rights,” “artist’s
rights,” “droit moral,” or the like (collectively “Moral Rights”).  To the
extent Executive retains any such Moral Rights under applicable law, Executive
hereby ratifies and consents to any action that may be taken with respect to
such Moral Rights by or authorized by Asterias or a Related Company and agrees
not to assert any Moral Rights with respect thereto.  Executive shall confirm in
writing any such ratifications, consents, and agreements from time to time as
requested by Asterias or Related Company.


(c)           Execution of Documents; Power of Attorney.  Executive agrees to
execute and sign any and all applications, assignments, or other instruments
which Asterias or a Related Company may deem necessary in order to enable
Asterias or a Related Company, at its expense, to apply for, prosecute, and
obtain patents of the United States or foreign countries for the Intellectual
Property, or in order to assign or convey to, perfect, maintain or vest in
Asterias or a Related Company the sole and exclusive right, title, and interest
in and to the Intellectual Property.  If Asterias or a Related Company is unable
after reasonable efforts to secure Executive’s signature, cooperation or
assistance in accordance with the preceding sentence, whether because of
Executive’s incapacity or any other reason whatsoever, Executive hereby
designates and appoints Asterias or any Related Company or its designee as
Executive’s agent and attorney-in-fact, to act on Executive’s behalf, to execute
and file documents and to do all other lawfully permitted acts necessary or
desirable to perfect, maintain or otherwise protect Asterias’s or a Related
Company’s rights in the Intellectual Property.  Executive acknowledges and
agrees that such appointment is coupled with an interest and is irrevocable.


(d)           Disclosure of Intellectual Property.  Executive agrees to disclose
promptly to Asterias or a Related Company all Intellectual Property which
Executive may create or conceive solely, jointly, or commonly with others.  This
paragraph is applicable whether or not the Intellectual Property was made under
the circumstances described in paragraph (a) of this Section.  Executive agrees
to make such disclosures understanding that they will be received in confidence
and that, among other things, they are for the purpose of determining whether or
not rights to the related Intellectual Property is the property of Asterias or a
Related Company.
 
3

--------------------------------------------------------------------------------

(e)           Limitations.  The obligations provided for by this Section 4,
except for the requirements as to disclosure in paragraph 4(d), do not apply to
any rights Executive may have acquired in connection with Intellectual Property
for which no equipment, supplies, facility, or trade secret information of
Asterias or a Related Company was used and which was developed entirely on the
Executive’s own time and (i) which at the time of conception or reduction to
practice does not relate directly or indirectly to the business of Asterias or a
Related Company, or to the actual or demonstrable anticipated research or
development activities or plans of Asterias or a Related Company, or (ii) which
does not result from any work performed by Executive for Asterias or a Related
Company.  All Intellectual Property that (1) results from the use of equipment,
supplies, facilities, or trade secret information of Asterias or a Related
Company; (2) relates, at the time of conception or reduction to practice of the
invention, to the business of Asterias or a Related Company, or actual or
demonstrably anticipated research or development of Asterias or a Related
Company; or (3) results from any work performed by Executive for Asterias or a
Related Company shall be assigned and is hereby assigned to Asterias or the
applicable Related Company.  The parties understand and agree that this
limitation is intended to be consistent with California Labor Code, Section
2870, a copy of which is attached as Exhibit A.  If Executive wishes to clarify
that something created by Executive prior to Executive’s employment by Asterias
or a Related Company that relates to the actual or proposed business of Asterias
or a Related Company is not within the scope of this Agreement, Executive has
listed it on Exhibit B in a manner that does not violate any third party rights.


(f)            Confidential and Proprietary Information.  During Executive’s
employment, Executive will have access to trade secrets and confidential
information of Asterias and one or more Related Companies.  Confidential
Information means all information and ideas, in any form, relating in any manner
to matters such as: products; formulas; technology and know-how; inventions;
clinical trial plans and data; business plans; marketing plans; the identity,
expertise, and compensation of employees and contractors; systems, procedures,
and manuals; customers; suppliers; joint venture partners; research
collaborators; licensees; and financial information.  Confidential Information
also shall include any information of any kind, whether belonging to Asterias, a
Related Company, or any third party, that Asterias or a Related Company has
agreed to keep secret or confidential under the terms of any agreement with any
third party.  Confidential Information does not include:  (i) information that
is or becomes publicly known through lawful means other than unauthorized
disclosure by Executive; (ii) information that was rightfully in Executive's
possession prior to Executive’s employment with Asterias and was not assigned to
Asterias or a Related Company or was not disclosed to Executive in Executive’s
capacity as a director or other fiduciary of Asterias or a Related Company; or
(iii) information disclosed to Executive, after the termination of Executive’s
employment by Asterias, without a confidential restriction by a third party who
rightfully possesses the information and did not obtain it, either directly or
indirectly, from Asterias or a Related Company, and who is not subject to an
obligation to keep such information confidential for the benefit of Asterias, a
Related Company, or any third party with whom Asterias or a Related Company has
a contractual relationship.  Executive understands and agrees that all
Confidential Information shall be kept confidential by Executive both during and
after Executive’s employment by Asterias or any Related Company.  Executive
further agrees that Executive will not, without the prior written approval by
Asterias or a Related Company, disclose any Confidential Information, or use any
Confidential Information in any way, either during the term of Executive’s
employment or at any time thereafter, except as required by Asterias or a
Related Company in the course of Executive’s employment.
 
4

--------------------------------------------------------------------------------

5.             Termination of Employment.  Executive understands and agrees that
Executive’s employment has no specific term.  This Agreement, and the employment
relationship, are "at will" and may be terminated by Executive or by Asterias
(and the employment of Executive by any Related Company by be terminated by the
Related Company) with or without cause at any time by notice given orally or in
writing.  Except as otherwise agreed in writing or as otherwise provided in this
Agreement, upon termination of Executive's employment, Asterias and the Related
Companies shall have no further obligation to Executive by way of compensation
or otherwise as expressly provided in this Agreement or in any separate
employment agreement that might then exist between Executive and a Related
Company.


(a)           Payments Due Upon Termination of Employment.  Upon termination of
Executive's employment with Asterias and all Related Companies at any time and
for any reason, Executive will be entitled to receive only the severance
benefits set forth below, but Executive will not be entitled to any other
compensation, award, or damages with respect to Executive’s employment or
termination of employment.
 
(i)          Termination for Cause, Death, Disability, or Resignation.  In the
event that the employment of Executive is terminated for Cause, or is terminated
as a result of death, Disability, or resignation, Executive will be entitled to
receive payment for all accrued but unpaid salary, accrued but unpaid bonus, if
any, and vacation accrued as of the date of termination of
Executive’s employment.  Executive will not be entitled to any cash severance
benefits or additional vesting of any stock options or other equity or cash
awards.


(ii)         Termination Without Cause.  In the event that the employment of the
Executive is terminated by Asterias without “cause” as defined in this
Agreement, otherwise than within twelve (12) months following a “change in
control” as defined in this Agreement, Executive shall receive payment for all
accrued but unpaid salary, accrued but unpaid bonus, if any, and vacation
accrued as of the date of termination of Executive’s employment, and as
severance compensation (A) six months of base salary if Executive’s employment
is terminated within the first 12 months of employment, or (B) twelve months of
base salary if Executive’s employment is terminated after 12 months of
employment, and (C) accelerated vesting of fifty percent (50%) of the then
unvested stock options granted to Executive if Executive has been employed by
Asterias for at least 12 months.  The severance compensation described in
clauses (A) and (B) of the immediately preceding sentence may be paid in a lump
sum or, at the election of Asterias, in installments consistent with the payment
of Executive's salary while employed by Asterias, subject to such payroll
deductions and withholdings as are required by law.  This paragraph shall not
apply to (x) termination of Executive’s employment by a Related Company if
Executive remains employed by Asterias, or (y) termination of Executive’s
employment by Asterias if Executive remains employed by a Related Company.


(iii)        Change of Control.  In the event Asterias (or any successor in
interest to Asterias that has assumed Asterias's obligation under this
Agreement) terminates Executive's employment without Cause within twelve (12)
months following a Change in Control, Executive will be entitled to receive
payment for all accrued but unpaid salary, accrued but unpaid bonus, if any, and
vacation accrued as of the date of termination of Executive’s employment, and as
severance compensation (A) payment of an amount equal to 12 months of base
salary, which shall be paid in a lump sum, subject to such payroll deductions
and withholdings as are required by law, and (B) accelerated vesting of one
hundred percent (100%) of the then unvested stock options granted to Executive. 
This paragraph shall not apply to (x) termination of Executive’s employment by a
Related Company if Executive remains employed by Asterias or a successor in
interest, or (y) termination of Executive’s employment by Asterias or a
successor in interest if Executive remains employed by a Related Company.
 
5

--------------------------------------------------------------------------------

(b)           Release.  Any other provision of this Agreement notwithstanding,
paragraphs (a)(ii) and (a)(iii) of this Section shall not apply unless the
Executive (i) has executed a general release of all claims against Asterias or
its successor in interest and the Related Companies (in a form prescribed by
Asterias or its successor in interest) and (ii) has returned all property in the
Executive's possession belonging Asterias or its successor in interest and any
Related Companies.


(c)           Definitions.  For purposes of this Section, the following
definitions shall apply:


(i)           "Affiliated Group" means (A) a Person and one or more other
Persons in control of, controlled by, or under common control with such Person;
and (B) two or more Persons who, by written agreement among them, act in concert
to acquire Voting Securities entitling them to elect a majority of the directors
of Asterias.


(ii)         "Cause" means: (A) the repeated failure to properly perform
Executive's job responsibilities after written receipt being notified of such
failure to perform, as determined reasonably and in good faith by the Board of
Directors; (B) commission of any act of fraud, gross misconduct or dishonesty
with respect to Asterias or any Related Company; (C) conviction of, or plea of
guilty or "no contest" to, any felony, or a crime involving moral turpitude; (D)
breach of any provision of this Agreement or any provision of any proprietary
information and inventions agreement with Asterias or any Related Company; (E)
failure to follow the lawful directions of the Board of Directors of Asterias or
any Related Company; (F) chronic alcohol or drug abuse; (G) obtaining, in
connection with any transaction in which Asterias, any Related Company, or any
of Asterias’s affiliates is a party, a material undisclosed financial benefit
for Executive or for any member of Executive’s immediate family or for any
corporation, partnership, limited liability company, or trust in which Executive
or any member of Executive’s immediate family owns a material financial
interest; or (H) harassing or discriminating against, or participating or
assisting in the harassment of or discrimination against, any employee of
Asterias (or a Related Company or an affiliate of Asterias) based upon gender,
race, religion, ethnicity, or nationality.


(iii)        "Change of Control" means (A) the acquisition of Voting Securities
of Asterias by a Person or an Affiliated Group entitling the holder thereof to
elect a majority of the directors of Asterias; provided, that an increase in the
amount of Voting Securities held by a Person or Affiliated Group who on the date
of this Agreement owned beneficially owned (as defined in Section 13(d) of the
Securities Exchange Act of 1934, as amended, and the regulations thereunder)
more than 10% of the Voting Securities shall not constitute a Change of Control;
and provided, further, that an acquisition of Voting Securities by one or more
Persons acting as an underwriter in connection with a sale or distribution of
such Voting Securities shall not constitute a Change of Control under this
clause (A); (B) the sale of all or substantially all of the assets of Asterias;
or (C) a merger or consolidation of Asterias with or into another corporation or
entity in which the stockholders of Asterias immediately before such merger or
consolidation do not own, in the aggregate, Voting Securities of the surviving
corporation or entity (or the ultimate parent of the surviving corporation or
entity) entitling them, in the aggregate (and without regard to whether they
constitute an Affiliated Group) to elect a majority of the directors or persons
holding similar powers of the surviving corporation or entity (or the ultimate
parent of the surviving corporation or entity); provided, however, that in no
event shall any transaction described in clauses (A), (B) or (C) be a Change of
Control if all of the Persons acquiring Voting Securities or assets of Asterias
or merging or consolidating with Asterias are one or more Related Companies.
 
6

--------------------------------------------------------------------------------

(iv)         "Disability" shall mean Executive's inability to perform the
essential functions of Executive’s job responsibilities for a period of one
hundred eighty (180) days in the aggregate in any twelve (12) month period.


(v)          "Person" means any natural person or any corporation, partnership,
limited liability company, trust, unincorporated business association, or other
entity.


(vi)         "Voting Securities" means shares of capital stock or other equity
securities entitling the holder thereof to regularly vote for the election of
directors (or for person performing a similar function if the issuer is not a
corporation), but does not include the power to vote upon the happening of some
condition or event which has not yet occurred.


6.             Turnover of Property and Documents on Termination.  Executive
agrees that on or before termination of Executive’s employment, Executive will
return to Asterias and all Related Companies all equipment and other property
belonging to Asterias and the Related Companies, and all originals and copies of
Confidential Information (in any and all media and formats, and including any
document or other item containing Confidential Information) in Executive's
possession or control, and all of the following (in any and all media and
formats, and whether or not constituting or containing Confidential Information)
in Executive's possession or control:  (a) lists and sources of customers; (b)
proposals or drafts of proposals for any research grant, research or development
project or program, marketing plan, licensing arrangement, or other arrangement
with any third party; (c) reports, job or laboratory notes, specifications, and
drawings pertaining to the research, development, products, patents, and
technology of Asterias and any Related Companies; (d) any and all Intellectual
Property developed by Executive during the course of employment; and (e) the
Manual and memoranda related to the Policies.


7.             Arbitration.  Except for injunctive proceedings against
unauthorized disclosure of Confidential Information, any and all claims or
controversies between Asterias or any Related Company and Executive, including
but not limited to (a) those involving the construction or application of any of
the terms, provisions, or conditions of this Agreement or the Policies; (b) all
contract or tort claims of any kind; and (c) any claim based on any federal,
state, or local law, statute, regulation, or ordinance, including claims for
unlawful discrimination or harassment, shall be settled by arbitration in
accordance with the then current Employment Dispute Resolution Rules of the
American Arbitration Association.  Judgment on the award rendered by the
arbitrator(s) may be entered by any court having jurisdiction over the Company
and Executive.  The location of the arbitration shall be San Francisco,
California.  Unless Asterias or a Related Company and Executive mutually agree
otherwise, the arbitrator shall be individual mutually agreed upon by the
parties.  Asterias, or a Related Company if the Related Company is a party to
the arbitration proceeding, shall pay the arbitrator’s fees and costs. 
Executive shall pay for Executive’s own costs and attorneys' fees, if any. 
Asterias and any Related Company that is a party to an arbitration proceeding
shall pay for its own costs and attorneys' fees, if any.  However, if any party
prevails on a statutory claim which affords the prevailing party attorneys'
fees, the arbitrator may award reasonable attorneys' fees and costs to the
prevailing party.


EXECUTIVE UNDERSTANDS AND AGREES THAT THIS AGREEMENT TO ARBITRATE CONSTITUTES A
WAIVER OF EXECUTIVE’S RIGHT TO A TRIAL BY JURY OF ANY MATTERS COVERED BY THIS
AGREEMENT TO ARBITRATE.
 
7

--------------------------------------------------------------------------------

8.             Severability. In the event that any of the provisions of this
Agreement or the Policies shall be held to be invalid or unenforceable in whole
or in part, those provisions to the extent enforceable and all other provisions
shall nevertheless continue to be valid and enforceable as though the invalid or
unenforceable parts had not been included in this Agreement or the Policies.  In
the event that any provision relating to a time period of restriction shall be
declared by a court of competent jurisdiction to exceed the maximum time period
such court deems reasonable and enforceable, then the time period of restriction
deemed reasonable and enforceable by the court shall become and shall thereafter
be the maximum time period.


9.             Agreement Read and Understood. Executive acknowledges that
Executive has carefully read the terms of this Agreement, that Executive has had
an opportunity to consult with an attorney or other representative of
Executive’s own choosing regarding this Agreement, that Executive understands
the terms of this Agreement, and that Executive is entering this agreement of
Executive’s own free will.


10.           Complete Agreement, Modification.  This Agreement is the complete
agreement between Executive and Asterias on the subjects contained in this
Agreement.  This Agreement supersedes and replaces all previous correspondence,
promises, representations, and agreements, if any, either written or oral with
respect to Executive’s employment by Asterias or any Related Company and any
matter covered by this Agreement.  No provision of this Agreement may be
modified, amended, or waived except by a written document signed both by
Asterias and Executive.


11.           Governing Law.  This Agreement shall be construed and enforced
according to the laws of the State of California.


12.           Assignability.  This Agreement, and the rights and obligations of
Executive and Asterias under this Agreement, may not be assigned by Executive. 
Asterias may assign any of its rights and obligations under this Agreement to
any successor or surviving corporation, limited liability company, or other
entity resulting from a merger, consolidation, sale of assets, sale of stock,
sale of membership interests, or other reorganization, upon condition that the
assignee shall assume, either expressly or by operation of law, all of
Asterias's obligations under this Agreement.


13.           Survival.  This Section 13 and the covenants and agreements
contained in Sections 4, 6, and 7 of this Agreement shall survive termination of
this Agreement and Executive's employment.


14.           Notices.  Any notices or other communication required or permitted
to be given under this Agreement shall be in writing and shall be mailed by
certified mail, return receipt requested, or sent by next business day air
courier service, or personally delivered to the party to whom it is to be given
at the address of such party set forth on the signature page of this Agreement
(or to such other address as the party shall have furnished in writing in
accordance with the provisions of this Section 14).
 
8

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Executive and Asterias have executed this Agreement on the
day and year first above written.


EXECUTIVE:
       
Ryan Chavez
     
Address:
         

 
ASTERIAS:
       
Asterias Biotherapeutics, Inc.
       
By:
           
Title:
           
Address:
 
6300 Dumbarton Circle
     
Fremont, California 94555

 
9

--------------------------------------------------------------------------------

EXHIBIT A


Job Title:  Executive Vice President of Finance and General Counsel


Description of Job and Duties:   Responsible for leading corporate strategic and
tactical legal and financial/accounting initiatives.


Annual Salary: $330,000.00


PTO:  20 days (160.00 hours)


Stock Option Awards:  Options to purchase 380,000 shares of common stock under
the Asterias Equity Incentive Plan (the “Plan”) on such terms and conditions
consistent with the Plan as the Board of Directors determines.  The options will
vest as follows: one quarter of the options shall vest upon the completion of 12
full months of the Executive’s Continuous Service measured from the date of the
grant, and the balance of the options shall vest in 36 equal monthly
installments commencing on the first anniversary of the date of the grant, based
upon the completion of each month of Continuous Service by the Executive.


Commute Expenses:  We understand you will be moving to Orange County in August
of this year.  Once you have completed your move you will be required to be in
the office in Fremont at least three (3) days per week, or as often as business
needs dictate as determined by your supervisor.  For the duration of your
employment, reasonable travel expenses for commuting to/from Orange County to
the Bay Area will be reimbursed by Asterias.
 
10

--------------------------------------------------------------------------------

EXHIBIT B


California Labor Code Section 2870.


Application of provision providing that employee shall assign or offer to assign
rights in invention to employer.


(a)           Any provision in an employment agreement which provides that an
employee shall assign, or offer to assign, any of his or her rights in an
invention to his or her employer shall not apply to an invention that the
employee developed entirely on his or her own time without using the employer's
equipment, supplies, facilities, or trade secret information except for those
inventions that either:


(i)            Relate at the time of conception or reduction to practice of the
invention to the employer's business, or actual or demonstrably anticipated
research or development of the employer; or


(ii)           Result from any work performed by the employee for his employer.


(b)           To the extent a provision in an employment agreement purports to
require an employee to assign an invention otherwise excluded from being
required to be assigned under subdivision (a), the provision is against the
public policy of this state and is unenforceable.
 
11

--------------------------------------------------------------------------------

EXHIBIT C


PRIOR MATTERS


None
 
 
12

--------------------------------------------------------------------------------